Citation Nr: 0407383	
Decision Date: 03/22/04    Archive Date: 04/01/04

DOCKET NO.  03-00 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the left knee.  

2.  Entitlement to an initial disability rating in excess of 
10 percent for an ununited fracture of the navicular bone of 
the right wrist.  

3.  Entitlement to an initial compensable disability rating 
for bilateral pes planus.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from September 
1958 to September 1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.  

In July 2003, the veteran waived his right to a personal 
hearing and gave sworn testimony to the undersigned by way of 
a videoconference hearing.  At the hearing, and in a writing 
dated in July 2003, the veteran withdrew his claim for 
service connection for a right knee disorder.  38 C.F.R. 
§ 20.204 (2003).  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

There has been a significant change in the law affecting this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5102, 5103, 
5103A, 5107 (West 2002)) became law.  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits. 

As to the new VCAA notice requirements, in Quartuccio v. 
Principi, 16 Vet. App. 183, 187, 188 (2002), the United 
States Court of Appeals for Veterans Claims (Court) 
specifically held that amended section 5103(a) and the new 
38 C.F.R. § 3.159(b) require VA to inform the claimant (1) of 
the information and evidence not of record that is necessary 
to substantiate the claim, (2) of the information and 
evidence that VA will seek to provide, and (3) of the 
information and evidence that the claimant is expected to 
provide.  Until the veteran is provided notice as to what 
information and evidence is needed to substantiate his claim, 
it is not possible to demonstrate either that there is no 
possible information or evidence that could be obtained to 
substantiate the veteran's claim or that there is no 
reasonable possibility that any required VA assistance would 
aid in substantiating that claim.  See 38 U.S.C.A. 
§ 5103A(a)(2)).  The Court held that the Board's failure to 
enforce compliance with those requirements is remandable 
error.  

Of particular significance here, while the RO attempted to 
comply with the VCAA requirements in a letter dated in 
February 2002, neither that letter, nor anything else of 
record, gives the veteran the notice required by VCAA, as 
explained by the Court in Quartuccio and subsequent cases.  

Further, review of the evidence shows that an examination and 
medical opinion are desirable.  

A VA fee basis examination, done in May 2002, does not 
address the left knee.  The private examination reports 
submitted by the veteran report that he gave a history of 
onset in service.  It is desirable to obtain an opinion as to 
whether it is as likely as not that the veteran's left knee 
disorder began in service.  This opinion should be based on 
examination of the veteran and a review of the claims folder.  

The navicular bone adjoins the radius and might possibly 
affect pronation and supination.  The private physician 
reports that pronation and supination are limited, but the 
limitation due to the service-connected navicular fracture is 
not clear.  The veteran should be examined and the examiner 
should report any limitation of supination or pronation.  

Review of the May 2002 fee basis examination, shows that the 
criteria for a compensable rating for pes planus have not 
been addressed.  They should be specifically addressed in a 
new examination report.  

The case is REMANDED for the following:  

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any 
other applicable legal precedent.  

2.  The veteran should be scheduled for an 
orthopedic examination.  The claims folder 
should be made available to the examiner 
for review.  All indicated tests and 
studies should be accomplished.  The 
examiner should respond to the following 
questions with a complete explanation:  

As to the left knee: 
?	What is the correct diagnosis?  
?	Is it as likely as not that the 
current left knee disability is the 
result of injury in service?   

As to the right wrist, considering pain 
and other limiting factors under 38 C.F.R. 
§§ 4.40, 4.45 (2003): 
?	Is the right wrist ankylosed?
?	What is the loss of pronation, in 
degrees, due to the service-connected 
navicular fracture?  If there is 
none, so state.  
?	What is the loss of supination, in 
degrees, due to the service-connected 
navicular fracture?  If there is 
none, so state.  


As to the bilateral pes planus: 
?	Is the weight-bearing line over or 
medial to the great toe?
?	Is there inward bowing or spasm of 
the tendo-Achillis?
?	Is there pain on manipulation and use 
of the feet?
?	Is there any objective evidence of 
marked deformity (pronation, 
abduction, etc.)?  If there is 
pronation or inward displacement, is 
it marked?  
?	Is there indication of swelling on 
use?
?	Are there characteristic callosities? 
?	Is there extreme tenderness of 
plantar surfaces of the feet?  
?	Are symptoms not improved by 
orthopedic shoes or appliances?  

3.  Thereafter, the RO should readjudicate 
this claim in light of the evidence added 
to the record since the last supplemental 
statement of the case (SSOC).  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a SSOC.  An appropriate 
period of time should be allowed for 
response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



